ORDER
On 5 April 2012, the State filed a motion to amend the record, asking leave to include a copy of the N.C.G.S. § 90-95 notice dated 27 January 2011 provided to defendant’s trial counsel by the district attorney’s office indicating an intent to introduce a copy of the crime lab report showing a substance to be oxycodone into evidence. The existence of this item was apparently not known to appellate counsel when the case was before the Court of Appeals.
Now, therefore, this Court allows the State’s motion to amend the record and, on its own motion, ORDERS that the 7 February 2012 decision of the Court of Appeals is VACATED and REMANDS this matter to the Court of Appeals for reconsideration in light of the amended record.'
By order of the Court in Conference, this 12th day of December, 2012.
s/Jackson, J.
For the Court